         Case 1:17-cr-00531-KPF Document 42 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                            17 Cr. 531 (KPF)

JOSHUA MORCIGLIO,                                      ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that whereas the Defendant, Joshua Morciglio,

USM # 79354-054, has been sentenced in the above case to a term of time

served, the U.S. Marshals are to release the defendant unless any pending

warrants, detainers or other issues are encountered.

      SO ORDERED.

Dated:      December 11, 2020
            New York, New York            __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
